Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00820-CV

JOHN DELOACH ENTERPRISES, INC. d/b/a Bexar Towing and Ouachita Enterprises, Inc.
                      d/b/a Bexar Auto Storage,
                             Appellants

                                               v.

                              TELHIO CREDIT UNION, INC.,
                                       Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2017CV00279
                           Honorable Jason Wolff, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the appeal of John DeLoach
Enterprises, Inc. d/b/a Bexar Towing is DISMISSED. We REVERSE the part of the trial court’s
judgment that awards attorney’s fees and expenses against Ouachita Enterprises, Inc. d/b/a Bexar
Auto Storage and we RENDER judgment that Telhio Credit Union, Inc. take nothing on its claim
for attorney’s fees and expenses. We REVERSE the trial court’s judgment in favor of Telhio
Credit Union, Inc. and against Ouachita Enterprises, Inc. d/b/a Bexar Auto Storage on Telhio’s
claim for conversion and we REMAND the case to the trial court for a new trial on that claim.

       We ORDER that each party bear its own costs of this appeal.

       SIGNED March 13, 2019.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice